DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 15/354,674, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
A plank that is configured such that at least one of the top and bottom surfaces has an unweighted maximum surface flatness deviation of no greater than 0.003 inches per inch of the at least one of the top and bottom surfaces after being subjected to a test A, wherein the test A comprises: (i) subjecting the plank to a first air environment at a 60 °F for a first period of 24 hours; (ii) immediately upon the expiration of the first period, subjecting the plank to a second air environment at 200 °F for a second period of 1 hour; (iii) immediately upon expiration of the second period, measuring the plank.
A plank that has a tensile strength as measured across the surface layer and plastic composite base layer of greater than 420 psi.
A plank that is configured such that its length and width dimensional changes of the plank are no greater than 0.05% after being subjected to a test C, wherein the test C comprises: (i) subjecting the plank to a first air environment at a 60 °F for a first period of 24 hours; (ii) immediately upon the expiration of the first period, subjecting the plank to a second air environment at 200 °F for a second period of 1 hour; (iii) immediately upon expiration of the second period, measuring the plank.
Accordingly, claims 1-22 are not entitled to the benefit of the prior application.

The disclosure of the prior-filed application, Application No. 15/596,175, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
A plastic composite extruded base layer having “a first region”, “second region”, or “third region” wherein “the first region having a different physical property than the second region”; “the first region has a higher hardness than the second region”; “the third region has a different physical property than the second region”; “the third region has a higher hardness than the second region”; “the third region has a physical property similar to the first region”’; and “the third region has a hardness similar to the first region”.
The examiner notes that while prior-filed Application No. 15/596,175 discloses first, second, and third “layers” having properties similar to those presently claimed (see, e.g., [0052] of the specification of the prior-filed application), this disclosure does not provide support for the broader recitation of “regions”.
Accordingly, claims 4-9 and 14-18 are not entitled to the benefit of the prior application.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification does not provide proper antecedent basis for the claimed subject matter in claims 4-9 and 14-18. Specifically, the specification does not provide support for the claimed “regions”. The examiner notes, however, that the present application was filed as a continuation of prior-filed Application No. 15/596,175 and so should not contain new matter (see above Priority section). In the interest of compact prosecution, the examiner suggests Applicant amends the claims to refer to the “layers” identified in the present and prior-filed specifications.


Claim Objections
Claims 1, 4, and 13 are objected to because of the following informalities:
Claim 1, last two lines, “the plastic base material layer” should be “the plastic composite base material layer”.
Claim 4, line 1, “the plastic composite extruded base layer” should be “the plastic composite base material layer”.
Claim 13, line 1, “the plastic composite extruded base layer” should be “the plastic composite base material layer”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,974,488. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass an engineered plank comprising a plastic composite base material and a surface layer.
Regarding claim 1:
Claim 1 of US ‘488 discloses an engineered plank comprising a surface layer and a plastic composite base material, without an intermediate adhesive material, wherein the plastic composite base material comprises an extrusion of a mixture of polyvinyl chloride powder, coarse whiting powder, stabilizer, lubricant, plasticizer, and impact modifier, and wherein the plank is configured such that at least one of the top and bottom surfaces has an unweighted maximum surface flatness deviation of no greater than 0.005 inches per inch after being subjected to test A as presently claimed. Claim 4 of US ‘488 discloses the surface layer comprises paper, leather, cloth, carpet, or cork, which materials would not impact the rigidity or integrity of the plastic base material layer.
Regarding claims 4-7:
Claim 1 of US ‘488 discloses the extrusion comprises a first extruded substrate layer, a second extruded substrate layer, and a third extruded substrate layer, wherein the second extruded substrate layer has different physical properties than the first and third extruded substrate layers, and at least one of the first and third extruded substrate layers has a higher hardness than the second extruded substrate layer. 
Regarding claim 21:
Claim 1 of US ‘488 discloses an engineered plank comprising a surface layer and a plastic composite base material, without an intermediate adhesive material, wherein the plastic composite base material comprises an extrusion of a mixture of polyvinyl chloride powder, coarse whiting powder, stabilizer, lubricant, plasticizer, and impact modifier, and wherein the plank is configured such that at least one of the top and bottom surfaces has an unweighted maximum surface flatness deviation of no greater than 0.005 inches per inch after being subjected to test A as presently claimed.
Regarding claim 22:
Claim 1 of US ‘488 discloses an engineered plank comprising a surface layer and a plastic composite base material, without an intermediate adhesive material, wherein the plastic composite base material comprises an extrusion of a mixture of polyvinyl chloride powder, coarse whiting powder, stabilizer, lubricant, plasticizer, and impact modifier, and wherein the plank is configured such that length and width dimensional changes of the plank are no greater than 0.05% after being subjected to a test C as presently claimed. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the surface layer does not impact a rigidity or integrity of the plastic base material layer” which is not supported by the original filing. The closest disclosure appears to be paragraph [0030] of the specification:
For some surface layers, it may use a material that is not waterproof, such as cork, paper, wood, etc., but these are typically decorative veneer. As such, there is less of a concern with expansion and contraction, as the plastic core is rigid enough that temperature and moisture changes would not significantly affect warping and the like. The surface layer can have a protective face layer to add wear resistance or stain resistance, with the core providing the rigidity and stability of the plank.
Although the specification provides support to recite that the plastic core (plastic base material layer) provides rigidity, there is no description that the surface layer “does not impact a rigidity…of the plastic base material layer”. There does not appear to be any description that the surface layer “does not impact a[n]…integrity of the plastic base material layer”. Dependent claims are rejected for the same reasons.
Claim 12 recites “the surface layer does not impact a rigidity or integrity of the plastic base material layer” which is not supported by the original filing. See the above rejection of claim 1 for further explanation. Dependent claims are rejected for the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the surface layer does not impact a rigidity or integrity of the plastic base material layer.” The scope of the claim is indefinite because it is not clear if the use of “or” indicates surface layer must not affect at least one of the rigidity or the integrity of the plastic base material layer, or if Applicant intends for the surface layer to not affect both the rigidity and integrity simultaneously. In other words, if a given surface layer affects the rigidity of the plastic base material layer, but not its integrity, would such a surface layer be encompassed by the present claims? Dependent claims are rejected for the same reasons.
Claim 1 recites “the surface layer does not impact a rigidity…of the plastic base material layer.” The scope of the claim is indefinite because it is not clear what is meant or encompassed by requirement that the surface layer “does not impact” the rigidity of the plastic base material layer. Does this require a non-rigid surface layer? Can the surface layer be rigid as long as the plastic base material is more rigid? Dependent claims are rejected for the same reasons.
Claim 1 recites “the surface layer does not impact a[n]…integrity of the plastic base material layer.” The scope of the claim is indefinite because it is not clear what is meant or encompassed by the “integrity” of the plastic base material or what is considered to “not impact” such property. The specification provides no guidance for the scope of the term. The Merriam-Webster.com Dictionary entry for “integrity” includes the definition “the quality or state of being complete or undivided : COMPLETENESS”. With this definition, it is not clear what surface layer would be excluded from the scope of the present claims. Dependent claims are rejected for the same reasons.
Claim 12 also recites “the surface layer does not impact a rigidity or integrity of the plastic base material layer.” The claim is rejected for all the same reasons as claim 1 above. Dependent claims are rejected for the same reasons.


Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6, 8, 11-13, 15, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0230687) in view of Nagata et al. (US 5,424,363).
Regarding claims 1-3, 11-12, and 20:
Chen discloses a glue-free floor brick with high anti-slip properties [0002]. The brick comprises in descending sequence a polyvinyl chloride (PVC) wear-resistant layer 50, a PVC printed layer 40, a PVC middle material layer 30, a PVC bottom material layer 20, and an anti-slip layer 10 [0008; 0022; 0024; Figs. 1-2]. The brick is formed by stacking and then thermally pressing the layers together [0008]. In addition to the final brick, Chen also discloses an intermediate product that contains layers 10, 20, and 30; i.e., omitting layers 50 and 40. The examiner considers either of the final brick and the intermediate product to be within the scope of the presently claimed engineered plank.
The anti-slip layer comprises PVC, calcium carbonate (coarse whiting powder), stabilizer, and plasticizer [0009]. Although Chen is silent with regard to polyvinyl chloride “powder” and the process of “extruding”, the examiner submits the PVC layer of the final product of Chen would be indistinguishable from the plastic composite base material layer in the final product of the present claims because it is otherwise the same material as presently claimed.
Chen is silent with regard to the use of a lubricant and an impact modifier.
These were known additives. For example, Nagata discloses PVC compositions comprising polymeric additives, including a rubber based component that improves the impact strength of molded articles (col 1 ln 6+; col 3 ln 4+). Nagata further teaches the use of other conventional additives, including waxes, which acts as a lubricant (col 5 ln 44+; col 5 ln 61+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add conventional modifiers, including waxes and impact modifiers, for their known properties.
Chen is silent with regard to the presently claimed properties relating to flatness, dimensional changes, and tensile strength (e.g., the limitation in claim 1 regarding “an unweighted maximum surface flatness deviation”; the limitation in claim 12 regarding “length and width dimensional changes of the plank”; and the limitation in claim 11 regarding “a tensile strength as measured between the top and bottom surfaces”).
Chen, however, discloses its anti-slip layer comprises PVC as used in the present invention. Additionally, Chen teaches the process steps of sequentially stacking the layers then thermally pressing and laminating the layers to form the brick [0011-0012].
The present specification indicates the present invention can be created by a variety of methods. Paragraph [0035] provides an example of one method of forming the claimed invention using a three-roll calendar, which one of ordinary skill would recognize as suitable for a continuous process: “A surface layer may then be pressed and fused onto the extruded plastic composite base material of the substrate. For example, this may be done using a three-roll calendar to bond the surface layer and the substrate together.” The disclosure makes clear, however, that this represents only an example and that other methods can be used: “It should be understood that a calendar with less than or more than three rolls might also be used for this step, or other machines to bond the two layers together may also be used.” (Id.) (emphasis added by examiner).
Paragraph [0036] further teaches: “Different scenarios may dictate different methods of applying a surface layer to substrate or base layers, depending on the materials used in the surface and other layers, as well as depending on the demands of a particular use for the resulting plank material. Instead of using glue, the surface layer is pressed to the core when the core is hot and that can result in the use of less volatile organic compounds (VOC's), reduce glue-based delamination concerns, reduce adhesive breakdown concerns, and speed production as it eliminates an extra step of gluing layers together.” (emphasis added by examiner).
In view of the teachings of the present specification, one of ordinary skill in the art would understand the important features of the presently disclosed method are the application of heat and pressure to provide glue-free adhesion between the plastic composite base material layer and an overlying surface layer. It is from such disclosures in the specification that the examiner concludes the thermal pressing method described by Chen is substantially the same as the method used to form the present invention.
Therefore, the examiner submits Chen’s brick meets the claimed requirements regarding flatness, dimensional changes, and tensile strength because it uses the same materials and substantially the same process as used in the present invention.
Additionally, nothing in Chen discloses or suggests that the anti-slip layer 50 or the PVC middle material layer 30 “impacts” the rigidity or integrity of the plastic composite base material layer as presently claimed. The scope of these limitations is unclear as explained in the rejections under 35 USC 112; however, there appears to be no disclosure that the noted layers affects the rigidity or integrity of the plastic composite base material layer.
While there is no disclosure that the floor brick is “an engineered plank” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an engineered plank, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is a brick structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 4, 6, 8, 13, 15, and 17:
As noted above, Chen discloses multiple underlying layers (“regions”), e.g., a PVC printed layer 40, a PVC middle material layer 30, a PVC bottom material layer 20, and an anti-slip layer 10. The anti-slip layer has a different property than the other layers (i.e., anti-slip property). The PVC printed layer has a different property than the other layers (printed material). The layers also have similar properties (contain PVC).
Regarding claim 21-22:
See the rejection of claims 1 and 12. Regarding the present requirement of “a single-layer surface layer”, the examiner submits Chen’s PVC wear resistant layer 50 in the final brick or the PVC middle material layer 30 in the intermediate product meets the claimed requirements. The examiner notes the claimed plastic composite base material layer remains open to additional layers (e.g., in the intermediate product, layers 10 and 20 are considered to be the plastic composite base material layer).


Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0230687) in view of Nagata et al. (US 5,424,363) as applied above, and further in view of Miyato (JP 06-055967).
Note: citations of JP ‘967 refer to the machine translation filed 6/13/2019.
Regarding claims 10 and 19:
Chen in view of Nagata discloses a brick as previously explained.
Chen is silent with regard to the density of the brick.
Miyato discloses sound insulating material for flooring [abstract; 0001]. To provide the sound insulation performance, Miyato teaches a PVC material having a specific gravity of about 1.3-1.8 (i.e., a density of 1.3-1.8 g/cm3 or 1.3-1.8 tonnes/m3) [0010]. Note: the disclosure of about 1.8 tonnes/m3 is considered to be within the scope of those present claims that require a minimum of “about 1.9 tonnes per cubic meter”.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the density of the flooring of Chen, including over values presently claimed, to provide and adjust sound insulation properties as desired.


Claim(s) 1-4, 6, 8, 10-13, 15, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baert et al. (US 2019/0040635).
Regarding claims 1-3, 11-12, and 20:
Baert discloses a panel for floors or walls having substantially planar top and bottom surfaces, where the panel comprises a laminate having a core layer and a top layer fixed thereto [abstract; 0001; 0005]. The layers can be fixed to each other via fusion bonding without the need for an adhesive layer [0006; 0030]. The core layer comprises a thermoplastic (preferably PVC), a mineral filler (preferably calcium carbonate, i.e., coarse whiting), a stabilizer, a lubricant, a plasticizer, and an impact modifier [0007-0008; 0010; 0012-0015]. (Also see Examples 1-4 at [0087] and [0098-0100].) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the components disclosed by Baert as being suitable for forming the core layer, including those within the scope of the present claim, to provide a panel according to its invention and thereby arrive at the claimed plastic composite base material. 
Baert is silent with regard to the presently claimed properties relating to flatness, dimensional changes, and tensile strength (e.g., the limitation in claim 1 regarding “an unweighted maximum surface flatness deviation”; the limitation in claim 12 regarding “length and width dimensional changes of the plank”; and the limitation in claim 11 regarding “a tensile strength as measured between the top and bottom surfaces”).
Baert, however, teaches the core layer comprises the same components as presently claimed. Baert further teaches the core layer is extruded [0015; 0017] and the top layer can be fusion bonded to the core layer by heat and pressure in a continuous process [0027-0028; 0030-0039; 0090-0096; Fig. 1].
The present specification indicates the present invention can be created by a variety of methods. Paragraph [0035] provides an example of one method of forming the claimed invention using a three-roll calendar, which one of ordinary skill would recognize as suitable for a continuous process: “A surface layer may then be pressed and fused onto the extruded plastic composite base material of the substrate. For example, this may be done using a three-roll calendar to bond the surface layer and the substrate together.” The disclosure makes clear, however, that this represents only an example and that other methods can be used: “It should be understood that a calendar with less than or more than three rolls might also be used for this step, or other machines to bond the two layers together may also be used.” (Id.) (emphasis added by examiner).
Paragraph [0036] further teaches: “Different scenarios may dictate different methods of applying a surface layer to substrate or base layers, depending on the materials used in the surface and other layers, as well as depending on the demands of a particular use for the resulting plank material. Instead of using glue, the surface layer is pressed to the core when the core is hot and that can result in the use of less volatile organic compounds (VOC's), reduce glue-based delamination concerns, reduce adhesive breakdown concerns, and speed production as it eliminates an extra step of gluing layers together.” (emphasis added by examiner).
In view of these disclosures of the present specification, one of ordinary skill in the art would understand the important features of the presently disclosed method are the application of heat and pressure to provide glue-free adhesion between the plastic composite base material layer and an overlying surface layer. It is from such disclosures that the examiner concludes the thermal pressing method described by Baert is substantially the same as the method used to form the present invention. Therefore, the examiner submits Baert’s panel meets the claimed requirements regarding flatness, dimensional changes, and tensile strength because it uses the same materials and substantially the same process as used in the present invention.
Baert’s disclosure additionally meets the claimed requirement that “the surface layer does not impact a rigidity or integrity of the plastic base material layer”. In one embodiment, Baert discloses the top layer comprises a laminate comprising a plurality of layers, which “improves the rigidity of the panel as such” [0018]. In particular, a kraft paper layer can provide such rigidity [0018]. In this embodiment, the top layer further comprises a decorative layer and a wear layer, neither of which provides dimensional stability, i.e., they are not rigid [0019-0020]. This embodiment meets the claimed requirements under two different interpretations of the reference. First, although Baert teaches the top layer can improve the rigidity of the overall panel, the reference does not state the top layer “impacts a rigidity…of the plastic base material layer”. That is, the present claim is concerned with the surface layer’s effects on the rigidity of the plastic base material layer, which appear to be unchanged in the reference, rather than the rigidity of the engineered plank. Second, the examiner considers the wear layer alone or in combination with the decorative layer to be the claimed surface layer, and the rigid kraft paper layer is part of the claimed plastic composite base material layer (which remains open to multiple layers). Furthermore, as noted in the rejections under 35 USC 112, the term “integrity” is not clear, but the examiner submits the reference does not teach that any of the top layers affect the integrity of the underlying layers.
Alternatively, in another embodiment, Baert teaches the top layer is a woven vinyl net, which would not affect the rigidity of the underlying layers. The examiner further submits the reference does not teach this layer affects the integrity of the underlying layers.
While there is no disclosure that Baert’s panel is “an engineered plank” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an engineered plank, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is a structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 4, 6, 8, 13, 15, and 17:
Baert discloses a core layer comprising three layers (regions) [0100]. The layers contain different additives and so have different properties. The layers also all comprise PVC and so share physical properties.
Regarding claims 10 and 19:
Baert teaches the density of the panel is 1.5-2.2 tonnes per cubic meter, preferably 1.9-2.050 tonnes per cubic meter [0058].
Regarding claim 21-22:
See the rejection of claims 1 and 12. Regarding the present requirement of “a single-layer surface layer”, Baert discloses embodiments of the top layer within the scope of the present claims. Baert discloses “the top layer may comprise at least one ply of cellulose-based layer and a cured resin” [0022]. The disclosure of “at least one” layer encompasses a single layer as presently claimed. Also see paragraph [0027] which states “the top layer is an extruded layer,” which suggests a single layer, and “When the top layer is composed out of multiple layers,” which further suggests the disclosure envisions single layer embodiments.
Alternatively, any of the disclosed outermost layers of the top layer (e.g., the wear layer) can be considered the claimed “single-layer surface layer” and any additional layers of the top layer can be considered to be the claimed plastic composite base material layer, which remains open to multiple layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787